Citation Nr: 0731133	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-34 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for restrictive impairment, bronchial asthma, due 
to exposure to Agent Orange. 

2.  Entitlement to service connection for restrictive 
impairment, bronchial asthma, due to exposure to Agent 
Orange. 

3.  Entitlement to service connection for atopic dermatitis, 
claimed as a skin condition, due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Detroit, Michigan, Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for atopic dermatitis and restrictive pulmonary 
impairment, to include as due to exposure to Agent Orange.  
The veteran perfected a timely appeal to that decision.  

In August 2003, the veteran submitted a claim of service 
connection for a skin condition.  The RO treated the claim as 
a claim to reopen a previously denied claim of service 
connection.  The Board finds that a significant change in law 
with regard to the presumption of aggravation has occurred 
since the last final denial of service connection in 1999.  
Thus, the Board finds that the veteran's claim is a new claim 
of service connection, and reopening of the claim is not 
necessary because the veteran is entitled to review of his 
claim of service connection on a de novo basis.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The issue of entitlement to service connection for atopic 
dermatitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  By a rating decision in February 1973, the RO denied the 
claim of service connection for bronchial asthma; the basis 
for the denial of service connection was that asthma was not 
found on current VA examination.  The veteran did not appeal 
that determination, and it became final.  

2.  The evidence associated with the record since the 
February 1973 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record.  
Based upon the reason for the prior denial, the evidence is 
relevant and probative.  


CONCLUSION OF LAW

Evidence received since the final February 1973 rating 
decision is new and material; therefore, the veteran's claim 
for service connection for restrictive impairment, bronchial 
asthma is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.156(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for restrictive 
impairment, bronchial asthma, and the finding that remand for 
additional development of the claim on the merits is 
required, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2007).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  Since the veteran filed his 
petition to reopen the claim for service connection for 
bronchial asthma after August 29, 2001, the Board will apply 
these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  


III.  Factual background.

The veteran served on active duty from January 1971 to 
November 1972.  The service medical records show that the 
veteran was seen in January 1972 for complaints of shortness 
of breath for the past month; he was diagnosed with asthma.  
At discharge, in October 2002, evaluation of the veteran's 
respiratory system was normal; a chest x-ray was also normal.  

On the occasion of a VA examination in January 1973, the 
lungs were clear throughout to percussion and auscultation.  
No rales, wheezes or rhoni were heard.  A chest x-ray showed 
no evidence of active lung disease.  It was noted that 
pulmonary function test revealed findings compatible with the 
clinical diagnosis of asthma with no evidence of pulmonary 
dysfunction at the present time.  The pertinent diagnosis was 
bronchial asthma, by history.  

By a rating action of February 1973, the RO denied the claim 
for service connection for bronchial asthma.  He did not 
appeal that decision within one year of the notification 
thereof.  

The veteran was afforded a VA examination in March 1999, at 
which time he reported serving in Vietnam for 1 1/2 months; he 
had no history of tuberculosis.  It was noted that he has 
been smoking about one pack per day for the past 40 years.  
The veteran reported having a mild chronic cough associated 
at times with production of whitish sputum.  He was not 
currently on any medication, but reported being prescribed 
different inhalers while in Vietnam.  A chest x-ray revealed 
increased lung markings and hilar calcifications indicative 
of granulomatous disease.  A pulmonary function test (PFT) 
revealed moderate restrictive impairment with mild decrease 
in diffusion capacity.  The assessment was moderate 
restrictive pulmonary impairment, worse since June 1998.  

In a statement in support of claim (VA Form 21-4138), 
received in August 2003, the veteran requested to reopen the 
claim for service connection for a respiratory disorder.  

A PFT report dated May 31, 2000, revealed findings of 
moderate obstructive airway impairment.  During a clinical 
visit in August 2000, the veteran reported problems with 
fatigue, episodic shortness of breath, and wheezing.  The 
assessment was history of cough, doe, ps abuse, obstructive 
component on pft, smoker.  


IV.  Legal Analysis-New and material evidence.

As noted above, service connection for bronchial asthma was 
previously denied in a rating decision in February 1973.  At 
that time, the evidence included the service medical records, 
the veteran's claim, and a post-service VA examination.  In 
February 1973, the RO denied the claim on a finding that 
bronchial asthma had not been found on the separation 
examination; and, there was no evidence of bronchial asthma 
on current VA examination.  The veteran was informed of the 
determination and of the right to appeal; the veteran did not 
appeal that decision within one year of the notification 
therefore, and it became final.  

Since that determination, the veteran has applied to reopen 
his claim.  The Board finds that the newly received medical 
records are new and material.  Submitted in support of his 
claim were VA medical records, which show that the veteran 
has received treatment for a respiratory disorder, diagnosed 
as moderate restrictive pulmonary impairment, facts not 
previously established.  Based upon the reasoning of the 
prior denial, finding that respiratory disorder had not been 
found on the last examination, the evidence of current 
respiratory disorder is relevant and establishes a previously 
unestablished fact and, therefore, new and material.  
Accordingly, the veteran's claim of entitlement to service 
connection for respiratory impairment, bronchial asthma, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen a claim of entitlement to service 
connection for restrictive pulmonary impairment, bronchial 
asthma, is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for a respiratory disorder, bronchial 
asthma, is reopened, VA has a duty to assist the veteran in 
the development of evidence pertinent to his claim under 38 
U.S.C.A. § 5107(b).  

A.  S/C-restrictive pulmonary impairment.

Under the VCAA, VA must afford a claimant an examination when 
there is evidence of current disability or symptoms of a 
current disability, evidence that the disability may be 
related to service, and the evidence of record is 
insufficient to decide the claim.  

In the present case, there is competent evidence of a current 
respiratory disorder.  There is also evidence that the 
claimed disabilities may be associated with active duty based 
on the veteran's allegations of symptomatology he experienced 
in service.  But, as noted above, no opinion as to the 
etiology of his respiratory disorder has been obtained.  The 
VCAA and implementing regulations provide that VA 
examinations should be ordered to address matters that 
require medical knowledge, to include the question of nexus, 
if needed to resolve the issues on appeal.  See 38 U.S.C.A. 
§ 5103A (d) (2); 38 C.F.R. § 3.159(c) (4) (i).  Thus, in 
light of the noted treatment and diagnosis of asthma in 
service, and the medical records showing a current 
respiratory disorder, the Board is of the view that the 
veteran should be afforded a VA examination.  

B.  S/C-Atopic Dermatitis.

The veteran is seeking service connection for a chronic skin 
disorder, namely atopic dermatitis.  He has variously alleged 
that he developed a skin disorder in service due to exposure 
to Agent Orange while stationed in Vietnam.  

Service medical records reflect that, when examined for entry 
into service in January 1971, a skin abnormality was not 
noted.  In January 1972, the veteran was seen for complaints 
of pruritic lesions over his forearms since arriving in 
Vietnam; at that time, he noted that he had a history of 
atopic eczema since childhood.  Following an evaluation, the 
veteran was diagnosed with atopic dermatitis, severe.  In 
August 1972, it was noted that the veteran had had atopic 
eczema; he was placed on profile.  He was prescribed steroid 
creams.  It was also determined at that time that his 
condition existed prior to service (EPTS).  A medical board 
indicated that the veteran had had atopic dermatitis since 
early childhood.  It was reported that his condition became 
worse under hot conditions or extremely cold conditions.  
More than half of his body was covered, and he was determined 
to be highly intolerant to chemicals of any kind.  The 
veteran was determined to be unfit for duty, that his 
condition was EPTS, and that there was no service 
aggravation.  

The RO has denied the veteran's claim on the basis that his 
skin disorder existed prior to service and there was no 
evidence of it worsening in service.  

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

In this case, the RO has not determined whether there is 
clear and unmistakable evidence that any currently diagnosed 
chronic skin disorder preexisted the appellant's entry into 
active military service in January 1971 and was not 
aggravated by service.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The veteran should be afforded an 
examination for the purpose of obtaining 
an opinion as to the nature and etiology 
of his current respiratory disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests and studies should be conducted in 
order to identify any current respiratory 
disorder.  The examiner should identify 
all pulmonary pathology that is present 
and offer an opinion as to whether it is 
at least as likely as not (i.e., 
probability of 50 percent) that a 
diagnosed respiratory disorder began 
during his military service or is related 
to the veteran's active service or any 
incident therein.  

2.  The veteran should be scheduled for 
appropriate VA dermatology examination to 
determine the etiology of any chronic 
skin disorder found to be present, 
including atopic dermatitis.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  The examiner 
should review the claims folders, 
including the veteran's service medical 
records.  All indicated tests and studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner is requested to address the 
following matters:

a)  Does the veteran currently have a 
chronic skin disability (or 
disabilities)? 

b) If a skin disability is found to be 
present, the examiner should provide an 
opinion, for each skin condition found to 
be present, as to whether it is at least 
as likely as not (a 50 percent or higher 
degree of probability) that the condition 
had its onset in service?  

c)  Does the medical evidence clearly and 
unmistakably show that the veteran's skin 
disability preexisted his service in 
January 1971 and, if so, does the medical 
evidence clearly and unmistakably show 
that the preservice skin disability was 
not aggravated during service.  The 
reasoning behind the medical opinion 
should be fully set forth for the record.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this remand, 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


